Let me first congratulate this body for electing Ambassador Amerasinghe of Sri Lanka to preside over this thirty-first session of the General Assembly. He is a diplomat of great, international stature who, among his many distinctions, has provided indispensable leadership to the crucial negotiations on the law of the sea.
144.	I would also like to pay a tribute to the Secretary- General for his tireless efforts on behalf of the world community. He successfully embodies the Charter's prin¬ciples of fairness, impartiality and dedication to the causes of global peace and human dignity.
145.	The United Nations was born of the conviction that peace is both indivisible and more than mere stability, that for peace to be lasting it must fulfill mankind's aspirations for justice, freedom, economic well-being, the rule of law and the promotion of human rights. But the history of this Organization has been, in considerable measure, the gradual awareness that humanity would not inevitably share a single approach to these goals.
146.	The United Nations has survived-and helped to manage-30 years of vast change in the international system. It has come through the bitterness of the cold war. It has played a vital role in the dismantling of colonial empires. It has helped to moderate conflicts, and is even now manning truce lines in critical parts of the world. It has carried out unprecedented efforts in such areas as public health, development assistance and technical co-operation.
147.	But the most important challenge for this Organization still lies ahead: to vindicate mankind's positive and nobler goals and help nations to achieve a new understanding of community.
148.	With modern communications, human endeavor has become a single experience for peoples in every part of the globe. We share the wonders of science and technology, the trials of industrialization and social change, and a constant awareness of the fate and the dreams of our fellow men.
149.	The world has shrunk, but the nations of the world have not come closer together. Paradoxically, nationalism has been on the rise at the precise time when the most serious issues we all face can only be resolved through a recognition of our interdependence.
150.	Fragmentation has affected even this body. Nations have taken decisions on a bloc or regional basis, or by rigid ideologies, before even listening to the debate in these halls; on many issues positions have been predetermined by prior conferences containing more than half the membership of the United Nations. The tendency is widespread to come here for battle, rather than negotiation. If these trends continue, the hope for world community will dissipate and the moral influence of this Organization will progressively diminish.
151.	This would be a tragedy. Members of this Organization are today engaged in a multiplicity of endeavors to find just solutions for complex and explosive problems. There is a fragile tranquility, but beneath the surface it is challenged by fundamental forces of change -technological, economic and social. More than ever, this is a time for statecraft and restraint, for persistence but also for daring in the pursuit of peace and justice. The doctrines of perpetual strife produce only bloodshed and bitterness; they unleash the forces of destruction and repression and plant the seeds of future conflict. Appeals to hatred-  whether on the basis of race or class or color or nationality or ideology-will in the end rebound against those who launch them and will not advance the cause of freedom and justice in the world. 
152.	Let us never forget that the United Nations benefits the smaller and Weaker nations most of all; for without the rule of law, disputes will be settled as they hive been all too frequently and painfully in history: by tests of strength. It is not the weak that will prevail in s world of chaos.
153.	The United States believes that this thirty-First session of the General Assembly must free itself of the ideological and confrontational tactics that marked some of its predecessors and dedicate itself to a program of common action.
154.	The United States comes to the General Assembly prepared to work co-operatively on programs of common action. We will offer concrete proposals. We will listen carefully to the ideas of others. We will resist pressure and we shall seek co-operation.
155.	Let me, in this spirit, discuss the three principal challenges we face: the problem of peace, the challenge of economic well-being, and the agenda of global interdependence.
156.	The age of the United Nations has also been an age of frequent conflict. We have been spared a third world war, but we cannot assume that this condition will prevail forever or without exertion. Our generation must build out of the multitude of nations a structure of relations that frees the energies of nations and peoples for the positive endeavors of mankind, without die fear or the threat of war.
157.	Central to American foreign policy are our sister democracies, the industrial nations of North America, Western Europe, the southern Pacific and Japan, and our traditional friends in the Western Hemisphere. We are bound to these nations by ties of history, civilization, culture, shared principles and generations of common endeavors.
158.	Our alliances, founded on the bed-rock of mutual security, now reach beyond the common defense to a new range of issues: the social challenges shared by the advanced technological societies; common approaches to easing tensions with our adversaries; and shaping positive relations with the developing world. The common efforts of the industrial democracies are not directed at exclusive ends, but as a bridge to a broader, more secure and co-operative international system and to increasing freedom and prosperity for all nations.
159.	The United States is proud of its historical friendships in the Western Hemisphere. In the modern era these friendships must be, and they are, based on equality and mutual benefit. We have a unique advantage in this Hemisphere: the great dialog between the developed and the developing nations can find its most creative solution in the Hemisphere where modern democracy was born, and where co-operation between developed and developing, large and small, is a long-standing tradition.
160.	Throughout history, ideology and power have tempted nations to seek unilateral advantage. But the inescapable lesson of the nuclear age is that the politics of tests of strength has become incompatible with the survival of humanity. Traditional power politics becomes irrational when war can destroy civilized life and when neither side can gain a decisive strategic advantage.
161.	Accordingly, the great nuclear Powers have particular responsibilities for restraint and vision. They are in a position to know the full extent of the catastrophe which could overwhelm mankind. They must take care not to fuel disputes if they conduct their rivalries by traditional methods; if they turn local conflicts into aspects of a global competition, sooner or later their conflicts will grow out of control.
162.	The United States believes that the future of mankind requires coexistence with the Soviet Union. Tired slogans cannot obscure the necessity for a more constructive relationship. We will insist that restraint be reciprocal, not just in bilateral relations, but around the globe. There can be no selective detente. We will maintain our defenses and our vigilance. But we know also that tough rhetoric is not strength and that we owe future generations more hopeful prospects than a delicate equilibrium of awesome forces.
163.	Peace requires a balance of strategic power. This the United States will maintain. But the United States is convinced that the goal of strategic balance is achievable more safely by agreement than through an arms race. The negotiations on the limitation of armaments are therefore at the heart of United States-Soviet relations.
164.	Unprecedented agreements limiting and controlling nuclear weapons have been reached. An historic effort has been made to place a ceiling on the strategic arsenals of both sides in accordance with the Vladivostok communique of 24 November 1974. And once this is achieved we are ready to seek immediately to lower the levels of strategic arms.
165.	The United States welcomes the recent progress that has been made in further curtailing nuclear-weapons testing and in establishing a regime for peaceful nuclear explosions for the first time. The two treaties now signed and awaiting ratification should be the basis for further progress in this field.
166.	Together with several of our European allies, we are continuing efforts to achieve a balanced reduction in the military forces facing each other in central Europe. In some respects this is the most complex negotiation on arms limitation yet undertaken. It is our hope that, through patient effort, reciprocal reductions will soon be achieved that enhance the security of all countries concerned.
167.	But coexistence and negotiations on the control of arms do not take place in a vacuum. We have been disturbed by the continuing accumulation of Soviet armaments and by recent instances of military intervention to tip the scales in local conflicts in distant continents. We have noted crude attempts to distort the purposes of peaceful diplomacy and to impede hopeful progress towards peaceful solutions to complex issues. These efforts only foster tensions; they cannot be reconciled with the policy of improving relations, and they will inevitably be
Digitized by Dag Hammarskjold Library
uneasy armistice, both sides must recognize that ideology and power politics today confront the realities of the nuclear age and that a striving for unilateral advantages will not be accepted.
168.	In recent years, the new relationship between the United States and the People's Republic of China has held great significance for global security.
169.	We came together out of necessity and a mutual belief that the world should remain free of military blackmail and the will to hegemony. We have set out a new path -in wide-ranging consultations, bilateral exchanges, the opening of offices in our respective capitals and an accelerating movement towards normalization. And we have derived reciprocal benefits- a clearer understanding of the aspirations of our peoples, better prospects for international equilibrium, reduced tensions in Asia and increased opportunities for parallel actions on global issues.
170.	These elements form the basis for a growing and lasting relationship founded on objective common interest. The United States is committed to strengthen the bonds between us and to proceed towards the normalization of our relations in strict conformity with the principles of the Shanghai communique of 27 February 1972. As this process moves forward, each side must display restraint and respect for the interests and convictions of the other. We will keep Chinese interests in mind on all international issues and will do our utmost to take account of them. But if the relationship is to prosper, there must be similar sensitivity to our views and concerns.
171.	On this basis, the progressive development of our relations with the world's most populous nation will be a key element of the foreign policy of the United States.
172.	The world today is witness to continuing regional crises. Any one of them could blossom into larger conflict. Each one commands our most diligent efforts of conciliation and co-operation. The United States has played, and is prepared to continue to play, an active role in the search for peace in many areas -southern Africa, the Middle East, Korea and Cyprus. Let me deal with each of these.
173.	Racial injustice and the grudging retreat of colonial power have conspired to make southern Africa an acid test of the world's hope for peace and justice under the Charter. A host of voices have been heard in this chamber warning that, if we failed quickly to find solutions to the crises of Namibia and Rhodesia, that part cf the globe could become a battleground with consequences for every part of the world.
174.	I have just been to Africa, at President Ford's request, to see what the United States could do to help the peoples of that continent achieve their aspirations to freedom and justice.
175.	An opportunity to pull back from the brink now exists. I believe that Africa has before it the prize for which it has struggled so long-the opportunity for Africans to shape a future of peace, justice, racial harmony and progress.
176.	The United Nations since its beginning has been concerned with the issue of Namibia. For 30 years that Territory has been a test of this institution's ability to make its decisions effective.
177.	In recent months, the United States has vigorously sought to help the parties concerned speed up the process towards Namibian independence. The United States favors the following elements: the independence of Namibia within a fixed, short time-limit; the calling of a constitutional conference at a neutral location under the aegis of the United Nations; and the participation in that conference of all authentic national forces, including specifically the South West Africa People's Organization Progress has been made in achieving all those goals. We will exert our efforts to remove the remaining obstacles and bring into being a conference which can then fashion, with goodwill and wisdom, a design for the new State of Namibia and its relationship with its neighbors. We pledge our continued solicitude for the independence of Namibia so that it may, in the end, be a proud achievement of this Organization and a symbol of international co-operation.
178.	Less than a week ago the Rhodesian authorities announced that they were prepared to meet with the nationalist leaders of Zimbabwe to form an interim Government to bring about majority rule within two years. That is in itself an historic break from the past. The African Presidents, in calling for immediate negotiations, have shown that, they are prepared to seize this opportunity. And the Government of the United Kingdom, in expressing its willingness to assemble a conference, has shown its high sense of responsibility and concern for the rapid and just independence of Rhodesia.
179.	Inevitably, after a decade of strife, suspicions run deep; many obstacles remain. Magnanimity is never easy, and less so after a generation of bitterness and racial conflict. But let us not lose sight of what has been achieved: a commitment to majority rule within two years; a commitment to form immediately a transitional Government with an African majority in the cabinet and an African prime minister; and a readiness to follow that with a constitutional conference to define the legal framework of an independent Zimbabwe.
180.	The United States, together with other countries, has made major efforts; and we will continue to do what we can to support the hopeful process that is now possible. But it is those in Africa who must shape the future. The people of Rhodesia and the neighboring States now face a supreme challenge. Their ability to work together and their capacity to unify will be tested in the months ahead as never before.
181.	There may be some countries which see a chance for advantage in fueling the flames of war and racial hatred; but they are not motivated by concern for the peoples of Africa, or for peace. And if they succeed they could doom opportunities that might never return.
182.	In South Africa itself, the pace of change accelerates. The system of apartheid-by whatever name-is a denial of our common humanity and a challenge to the conscience of
Digitized by Dag Hammarskjold Library
have shown wisdom in facilitating a peaceful solution in Rhodesia. The world community takes note of it and urges similar wisdom-while there is still time-to bring racial justice to South Africa.
183.	As for the United States, we have become convinced that our values and our interests are best served by an Africa seeking its own destiny, free of outside intervention. Therefore we will back no faction, whether in Rhodesia or elsewhere; we will not seek to impose solutions anywhere. The leadership and the future of an independent Zimbabwe, as for the rest of Africa, are for Africans to decide. The United States will abide by their decision. We call on all other non-African States to do likewise.
184.	The United States wants no special position or sphere of influence in Africa. We respect African unity. The rivalry and interference of non-African Powers would make a mockery of Africa's hard-won struggle for independence from foreign domination. It will inevitably be resisted.
185.	Every nation which has signed the Charter is pledged to allow the nations of Africa, whose peoples have suffered so much, to fulfill at long last their dreams of independence, peace, unity and human dignity in their own way and by their own decisions.
186.	The United Nations, since its birth, has been involved in the chronic conflict in the Middle East. Each successive war has brought greater perils, an increased danger of great-Power confrontation and more severe economic dislocations.
187.	At the request of the parties, the United States has been actively engaged in the search for peace in the Middle East. Since the 1973 war, statesmanship on all sides has produced unprecedented steps towards a resolution of that conflict. There have been three agreements that lessen the danger of war; and mutual commitments have been made to pursue the negotiating process with urgency until a final peace is achieved. As a result, we are closer to the goal of peace than at any time in a generation.
188.	The role of the United Nations has been crucial. The Geneva Peace Conference on the Middle East met in 1973 under its aegis, and the implementation of subsequent agreements has been negotiated in its working groups. Security Council resolutions form the only agreed framework for negotiations. I want to compliment the Secretary- General and his colleagues in New York, Geneva and on the ground in the Middle East for their vigorous support of the peace process at critical moments.
189.	The United States remains committed to help the parties reach a settlement. The step-by-step negotiations of the past three years have now brought us to a point where comprehensive solutions seem possible. The decision before us now is how the next phase of negotiations should be launched.
190.	The United States is prepared to participate in an early resumption of the work of the Geneva Conference. We think a a preparatory conference must be useful for a discussion of the structure and agenda of future negotiations; but we are open to other suggestions.
191.	The groundwork that has been laid represents an historic opportunity. The United States will do all it can to assure that by the time this Assembly meets next year it will be possible to report significant progress towards a just and lasting peace in the Middle East.
192.	Since the General Assembly last met, overwhelming tragedy has befallen the people of Lebanon. The United States strongly supports the sovereignty, unity and territorial integrity of that troubled country. We oppose partition. We hope that Lebanese affairs will soon be returned to the hands of the people of Lebanon. All Members of the United Nations, and all the conflicting parties in Lebanon, have an obligation to support the efforts of the new President of Lebanon to restore peace and to turn energies to rebuilding the nation. And the agencies of the United Nations system can play an important role in the reconstruction effort.
193.	The confrontation between North and South Korea remains a threat to international peace and stability. The vital interests of world Powers intersect in Korea: conflict there inevitably threatens wider war.
194.	We and many other United Nations Members welcome the fact that a contentious and sterile debate on Korea will be avoided this fall. Let this opportunity be used, then, to address the central problem of how the Korean people can determine their future and achieve their ultimate goal of peaceful reunification without a renewal of armed conflict.
195.	Our own views on the problem of Korea are well known. We have called for a resumption of a serious dialog between North and South Korea. We are prepared to have the United Nations Command dissoJved so long as the Armistice Agreement is either preserved or replaced by more durable arrangements. We are willing to improve relations with North Korea, provided that its allies are ready to take similar steps towards the Republic of Korea. We are ready to talk with North Korea about the peninsula's future, but we will not do so without the participation of the Republic of Korea.
196.	Last fall the United States proposed a conference including all the parties most directly concerned- North and South Korea, the United States, and the People's Republic of China to discuss ways of adapting the Armistice Agreement to new conditions and replacing it with more permanent arrangements.  On 22 July, I stated our readiness to meet immediately with those parties. I reaffirm that readiness here today.
197.	If such a conference proves impracticable right now, the United States would support a phased approach. Preliminary talks between North and South Korea, including discussions on the venue and scope of the conference, could start immediately. In that phase the United States and the People's Republic of China could participate as observers or in an advisory role, if the parties so desired. If such discussions yielded concrete results, the United States and China could join the talks formally. This, in turn, could set the stage for a wider conference in which other countries could associate themselves with arrangements that guarantee a durable peace on the peninsula.
198.	We hope that North Korea and other concerned parties will respond affirmatively to this proposed procedure or else offer an alternative suggestion.
199.	The world community is deeply concerned over the continuing stalemate on the Cyprus problem.
200.	Domestic pressures, nationalistic objectives, and international rivalries have combined to block the parties from taking even the most elementary steps towards a solution. On those few occasions when representatives of the two Cypriot communities have come together, they have fallen into inconclusive procedural disputes. The passage of time has served only to complicate domestic difficulties and to diminish the possibilities of constructive conciliation.
201.	All concerned need to focus on committing themselves to achieving the overriding objectives: assuring the well-being of the suffering Cypriot people and ensuring peace in the eastern Mediterranean.
202.	A settlement must come from the Cypriot communities themselves. It is they who must decide how their island's economy, society and government shall be reconstructed. It is they who must decide the ultimate relationship of the two communities.
203.	The United States is ready to assist in restoring momentum to the negotiating process. We believe that agreeing to a set of principles might help the parties to resume negotiations. We would suggest some concepts along the following lines. A settlement should preserve the independence, sovereignty and territorial integrity of Cyprus. The present dividing lines on Cyprus must be adjusted to reduce the area currently controlled by the Turkish side. The territorial arrangement should take into account the economic requirements and humanitarian concerns of the two Cypriot communities, including the plight of those who remain refugees. A constitutional arrangement should provide conditions under which the two Cypriot communities can live in freedom and have a large voice in their own affairs. Security arrangements should be agreed upon that would permit the withdrawal of foreign military forces other than those present under international agreement.
204.	I have discussed this approach with the Secretary- General and with several Western European colleagues. In the days ahead, the United States will consult along these lines with all interested parties. In the meantime, we urge the Secretary-General to continue his dedicated efforts.
205.	I shall now turn to the problems of economic development. The economic division of our planet between the Northern and Southern Hemispheres, between the industrial and developing nations is a dominant issue of our time. Our mutual dependence for our prosperity is a reality, not a slogan. It should summon our best efforts to make common progress, to bring mankind's dreams of a better life to closer reality in our lifetime.
206.	There are many reasons why co-operation has not made greater strides. The industrial democracies have sometimes been more willing to pay lip service to the challenge of development than to match rhetoric with real resources. The countries with non-market economies are quite prepared to undertake verbal assaults, but their performance is in inverse ratio to their rhetoric. Their real contribution to development assistance has been minimal. Last year, for example, the non-market economies provided only about 4 per cent of the public aid flowing to the developing nations. The developing nations are understandably frustrated and impatient with poverty, illiteracy and disease. But often they have made demands for change that are as confrontational as they are unrealistic. They sometimes speak of new economic orders as if growth were a quick fix requiring only that the world's wealth be properly redistributed through tests of strength instead of a process of self-help extending over decades. Ultimately, such tactics lose more than they gain, for they undermine the popular support in the industrial democracies which is imperative to provide the resources and market access -available nowhere else- to sustain development.
207.	I believe that the objectives of the developing nations and the objectives of the industrial nations are complementary. Indeed they must be, for neither side can achieve its aims at the expense of the other. They can be realized only through co-operation.
208.	We took a major step forward together a year ago at the seventh special session of this Assembly, and we have since followed through on many fronts. We have taken steps to protect the economic security of developing nations against cyclical financial disaster. The newly expanded compensatory finance facility of the International Monetary Fund has disbursed over $2 billion to developing nations in this year alone. Replenishments of the World Bank, the Inter-American Development Bank and the Asian Development Bank will provide additional resources for development. World-wide food aid has been expanded. With a United States contribution of $200 million, we have brought the International Fund for Agricultural Development close to operation.
209.	The United States has continued this process by putting forward a number of new proposals at the fourth session of UNCTAD in May 1976. We committed ourselves to improvements in the quality of aid. We agreed to a serious effort to improve markets of 18 basic commodities. These measures, undertaken since we met here just a year ago, assist, not with rhetoric and promises, but in practical and concrete ways, the peoples of the world that are struggling to throw off the chains of poverty.
210.	Much remains to be done. First, the application of science and technology is at the very heart of the development process. The United States, conscious of its pioneering role in technology, has put forward three basic principles, which we shall support with funds aid talent: to train individuals who can identify, select and manage the future technology of the developing world; to build both national and international institutions to create indigenous technology; and to spur the private sector to make its maximum contribution to the development and transfer of technological progress. 
211.	To achieve these goals, we are today extending an invitation to the world conference on science and technology for development, now scheduled for 1979, to meet in this country. In preparation for that meeting, we have asked members of the industrial, academic and professional scientific communities throughout the United States to meet in Washington in November. They will review the important initiatives this country can take to expand the technological base for development and they will strive to develop new approaches.
212.	Secondly, the ministerial meeting of the Conference on International Economic Co-operation in Paris should be given new impetus. We are making several new proposals. We will seek to help nations facing severe debt burdens. We will advance new ideas for expanded co-operation in energy.
213.	Thirdly, the industrial democracies have been far too willing to wait for the demands of the developing countries rather than to advance their own proposals. Now, however, the countries of the Organization for Economic Cooperation and Development have, at the suggestion of the United States, agreed to examine long-range development planning and to develop a more coherent and comprehensive approach to global growth and economic justice.
214.	Fourthly, natural disasters each year take thousands of lives and cost billions of dollars. It strikes most those who can afford it least-the poorest peoples of the world. The United Nations has a unique capacity to address these global concerns and thus improve man's odds against nature. We urge this body to take the lead in strengthening international co-operation to prevent and alleviate natural calamity.
215.	Our dream is that all the children of the world can live with hope and widening opportunity. No nation can accomplish this alone; no group of nations can achieve it through confrontation. But together there is a chance for major progress-and in our generation.
216.	It is an irony of our time that an age of ideological and nationalistic rivalry has spawned as well a host of challenges that no nation can possibly solve by itself: the proliferation of nuclear weapons technology; the problems posed by the law of the sea; and the horrible new tool of tenor that cJiims innocent victims on every continent.
217.	The growing danger of the proliferation of nuclear weapons raises stark questions about man's ability to ensure his very existence. We have lived through three perilous decades hi which the catastrophe of nuclear war has been avoided, despite ? strategic rivalry between a relatively few nations.
218.	But now a wholly new situation impends. Many nations have the potential to build nuclear weapons. If this potential were to materialize, threats to use nuclear weapons, fed by mutually reinforcing misconceptions, could become a recurrent feature of local conflicts in every' quarter of the globe. And there will be growing dangers of accidents, blackmail and nuclear terrorism.
219.	Unless current trends are altered rapidly, the likelihood of nuclear devastation could grow steadily in the years ahead. We must look to the roots of the problem. Since the 1973 energy crisis and drastic rise in oil prices, both developed and developing nations have seen in nuclear energy a means both of lowering the cost of electricity and of reducing reliance upon imported petroleum. In an age of growing nationalism some see the acquisition and expansion of nuclear power as symbols of enhanced national prestige, and, let us be frank, as a means to provide themselves a future option to acquire nuclear weapons.
220.	A nation that acquires the potential for a nuclear weapons capability must accept the consequences of its action. It is bound to trigger offsetting actions by its neighbors and stimulate broader proliferation, thereby accelerating a process that ultimately will undermine its own security. And it is disingenuous to label as "peaceful" nuclear devices which obviously are capable of massive military destruction.
221.	Time is of the essence. In no area of international concern does the future of this planet depend more directly upon what this generation can do or fails to do. We must move on the following three broad fronts.
222.	First, international safeguards must be strengthened and strictly enforced. The supply and use of nuclear materials associated with civilian nuclear energy programs must be carefully safeguarded so that they will not be diverted. The physical security of nuclear materials must be increased. The International Atomic Energy Agency must receive the full support of all nations in making its safeguards effective. Any violator of these safeguards must face immediate and drastic penalties.
223.	Secondly, adherence to safeguards, while of prime importance, is no guarantee against future proliferation. We must continue our efforts to forge international restraints against the acquisition or transfer of reprocessing facilities and of enrichment facilities which produce highly enriched uranium.
224.	Thirdly, we must recognize that one of the principal incentives for seeking sensitive reprocessing and enrichment technology is the fear that essential non-sensitive materials will not be made available on a reliable basis. Nations that show their sense of international responsibility by accepting effective restraints have a right to expect a reliable. economical supply of peaceful nuclear reactors and associated non-sensitive fuel. The United States, as a principal supplier of these items, is prepared to be responsive in this regard.
225.	In the near future President Ford will announce a comprehensive American program for international action on non-proliferation that reconciles global aspirations for assured nuclear supply with global requirements for nuclear control. In that way we hope that the 9.tom can be seen once again as a boon, and not as a menace, to mankind.
226.	Another issue of vast global consequence is the law of the sea. The negotiations which have just recessed in New York represent one of the most important, complex
and ambitious diplomatic undertakings in history.

227.	We have traveled an extraordinary distance in these negotiations in recent years, thanks in no small part to the skill and dedication of the distinguished President of this Assembly. Agreement exists on key concepts: a 12-mile territorial sea; free passage over and through straits; a 200-mile economic zone; and important pollution controls. In many fields we have replaced ideological debates with serious efforts to find concrete solutions. And there is growing consensus that the outstanding problems must be solved at the next session.
228.	But there is hardly room for complacency. Important issues remain which, if not settled, could cause us to forfeit all our hard-won progress. The Conference has yet to agree on the balance between coastal-State and international rights in the economic zone; on the freedom of marine scientific research; on arrangements for dispute settlement; and, most crucially, on the regime for exploitation of the deep sea-beds.
229.	The United States has made major proposals to resolve the deep sea-bed issue. We have agreed that the sea-beds are the common heritage of all mankind We have proposed a dual system for the exploitation of sea-bed minerals by which half of the mining sites would be reserved for the International Authority and half could be developed by individual nations and their nationals on the basis of technical capacity. We have offered to find financing and to transfer the technology needed to make international mining a practical reality. And in light of the many uncertainties that lie ahead, we have proposed that there be a review-for example after 25 years-to determine whether the provisions on sea-bed mining are working equitably.
230.	In response, some nations have escalated their demands and the stridency with which they advocate them.
231.	I must say candidly that there are limits beyond which no American administration can, or will, go. If attempts are made to compel concessions which exceed those limits, unilateralism will become inevitable. Countries which have no technological capacity for mining the sea-beds in the foreseeable future should not seek to impose a doctrine of total internationalization on nations which alone have this capacity and which have voluntarily offered to share it. The United States has an interest in the progressive development of international law, stable order and global co-operation. We are prepared to make significant sacrifices for this- but these sacrifices cannot go beyond equitable bounds.
23*2. Let us therefore put aside delaying tactics and pressures and take the path of co-operation. If we have the vision to conclude a treaty considered fair and just by mankind, our labors will have profound meaning not only for the regimen of the oceans but for all efforts to build a peaceful, co-operative and prosperous international community. The United States will spend the interval between sessions of the Conference reviewing its positions and will approach other nations well in advance of the next session at the political level to establish the best possible conditions for success.
233.	A generation that dreams of world peace and economic progress is plagued by a new, brutal and indiscriminate form of violence: international terrorism. In the year since I last addressed this body there have been 11 hijackings, 19 kidnappings, 42 armed attacks and 112 bombings perpetrated by international terrorists. Over 70 people have lost their lives and over 200 have been injured.
234.	It is time this Organization said to the world that the vicious murder and abuse of innocents cannot be excused by the invocation of lofty motives. Criminal acts against humanity, whatever the professed objective, cannot be excused by any civilized nation.
235.	Hie threat of terrorism should be dealt with through the co-operative efforts of all countries. More stringent steps must be taken now to deny skyjackers and terrorists a safe haven. Additional measures are required to protect passengers in both transit and terminal areas, as well as in flight.
236.	The United States will support new initiatives which will ensure the safety of the innocent. The proposal of the Foreign Minister of the Federal Republic of Germany against the taking of hostages [7th meeting, para.,113] deserves the most serious and sympathetic consideration of this Assembly.
237.	The United States will do everything within its power to work co-operatively in the United Nations and in other international bodies to put an end to terrorism. But we have an obligation to protect the lives of our citizens as they travel at home or abroad, and we intend to meet that obligation. If multilateral efforts are blocked, then the United States will be forced to act through its own legislative processes and in conjunction with others willing to join us.
238.	Terrorism is an international problem. It is inconceivable that an organization of the world's nations would fail to take effective action against it.
239.	The final measure of all we do together, of course, is man himself. Our common efforts to define, preserve and enhance respect for the rights of man thus represent an ultimate test of international co-operation.
240.	We Americans, in the year of our bicentennial, are conscious -and proud of our own traditions. Our founders wrote 200 years ago of the equality and inalienable rights of all men. Since then the ideals of liberty and democracy have become the universal and indestructible goals of mankind. But the plain truth -of tragic proportions-is that human rights are in jeopardy over most of the globe. Arbitrary arrest, denial of fundamental procedural rights, slave labor, the stifling of freedom of religion, racial injustice, political repression, the use of torture, and restraints on communications and expression these abuses are far too prevalent.
241.	The performance of the United Nations system in protecting human rights has fallen far short of what was envisaged when the Organization was founded. The principles of the Universal Declaration of Human Rights are clear debates of this body and in other forums have been marred by hypocrisy, double standards and discrimination. Flagrant and consistent deprivation of human rights is no less grave in one country or one social system than in another. Nor is it more acceptable when practiced upon members of the same race than when inflicted by one race upon another.
242.	The international community has a unique role to play. The application of the standards of the Universal Declaration should be entrusted to fair and capable international bodies. But at the same time let us ensure that those bodies do not become platforms from which nations which are the worst transgressors pass judgment on the alleged shortcomings of others.
243.	Let us together pursue practical approaches: to build on the foundations already laid at previous sessions of the General Assembly and in the Commission on Human Rights to lessen the abominable practice of officially sanctioned torture; to promote acceptance of procedures for protecting the rights of people subject to detention, such as access to courts, counsel and families,-and their prompt release or fair and public trial; to improve the working procedures of international bodies concerned with human rights, so that they may function fairly and effectively; to strengthen the capability of the United Nations to meet the tragic problems of the ever growing number of refugees whose human rights have been stripped away by conflict in almost every continent. The United States pledges its firm support to these efforts.

244.	The challenge to statesmanship in this generation is to advance from the management of crises to the building of a stable and just international order, an order resting not on power but on restraint of power, not on the strength of arms but on the strength of the human spirit.
245.	Global forces of change now shape our future. Order will come in one of two ways: through its imposition by the strong and the ruthless or by the wise and far-sighted use of international institutions through which we enlarge the sphere of Common interests and enhance the sense of community.
246.	It is easy and tempting to press relentlessly for national advantage. It is infinitely more difficult to act in recognition of the rights of others.
247.	Throughout history the greatness of men and nations has been measured by their actions in times of acute peril. Today there is no single crisis to conquer. There is, Instead, a persisting challenge of staggering complexity: the need to create a universal community based on co-operation, peace and justice.
248.	If we falter, future generations will pay for our failure. If we succeed we shall have been worthy of the hopes of mankind.
249.	I am confident that we can succeed.
250.	And it is here, in the Assembly of nations, that we should begin.
